DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stowers et al. (US 7,297,014) in view of Stowers et al. (US 9,257,787).

Regarding claim 1, Stowers et al. (US 7,297,014) discloses an interface device comprising: a test adapter assembly 200 comprising: a test adapter frame 210 having a first pair of opposing sides, a second pair of opposing sides and an engagement mechanism support member (see fig. 6, not labeled), the second pair of opposing sides being shorter than the first pair of opposing side, the first and second pairs of opposing sides forming a test adapter face; and a collar support member , the collar support member having a plate portion mounted to one of the second pair of opposing sides of the test adapter frame; a collar 230 mounted to the collar mounting portion of the collar support member; a clamp 232 movably mounted to the collar; a cover 240 slidingly mounted in the collar; and an engagement mechanism 900 mounted to the engagement mechanism support member in the test adapter frame, the engagement mechanism comprising: a spring lock nut 930; a lead screw drive 910 drive comprising a housing having interior threads, an Acme lead screw 946 in the housing 913, and a spring lock pin 940 having at least one retractable locking tab 950; and a handle 250 connected to the spring lock nut; and a receiver 100 comprising: a frame 110; a channel for receiving the spring lock pin; and means within the channel for engaging the at least one locking tab.
However, Stowers et al. (US 7,297,014) does not disclose a collar mounting portion extending from the plate portion at an angle of 40-50° relative to the face of the test adapter frame.
Stowers et al. (US 9,257,787) discloses a collar mounting portion extending from the plate portion at an angle of 40-50° relative to the face of the test adapter frame (see fig. 2, 8).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Stowers’s et al. (US 9,257,787) orientation of collar mounting portion for Stowers’s et al. (US 7,297,014) test adapter assembly wherein a collar mounting portion extending from the plate portion at an angle of 40-50° relative to the face of the test adapter frame to allow for larger wires or bundles of wires to enter the test adapter through the opening in the collar and attach to pins in modules in the test adapter frame than in prior systems.
Regarding claim 2, Stowers et al. (US 9,257,787) discloses the collar mounting portion extending from the plate portion at an angle of 450 relative to the face of the test adapter frame (see fig. 2, 8).
Regarding claim 3, Stowers et al. (US 7,297,014) discloses a cover 240 mounted to the test adapter frame (see fig. 3 - 7).
Regarding claim 4, Stowers et al. (US 7,297,014) discloses the test adapter frame has a groove 212, 214 on each of the first pair of opposing sides and the cover has a tongue for mating with the groove on each of the first pair of opposing sides of the test adapter frame (see fig. 5 - 6).
Regarding claim 5, Stowers et al. (US 7,297,014) discloses the cover has two open faces, a first open face opposing the test adapter frame and a second open face opposing the collar support plate, wherein the cover is attached to both the test adapter frame and collar support plate (see fig. 5 - 6).
Regarding claim 6, Stowers et al. (US 7,297,014) discloses an edge on each of two parallel sides of the open face of the cover opposing the test adapter frame has a tongue 246 mating with the groove on each of the first pair of opposing sides of the test adapter frame (see fig. 6).
Regarding claim 7, Stowers et al. (US 7,297,014) discloses two parallel sides of the open face of the cover opposing the collar support plate each has a lip 242 for placement within a lip 226 of the collar support plate when the cover is connected to the test adapter frame and the collar support plate (see fig. 5 - 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         	11/28/2022.


/HARSHAD C PATEL/              Primary Examiner, Art Unit 2831